McClain, J.-
-It is well settled under our statutory provisions that, where a decree of divorce has been granted and custody of child awarded to plaintiff with alimony, *706the decree is final and conclusive as to the alimony to be paid so long as the circumstances remain the same, and a supplemental proceeding for additional support for the child can not be maintained without showing a change of circumstances requiring an additional allowance. See Ferguson v. Ferguson, 111 Iowa, 158, and Crockett v. Crockett, 132 Iowa, 388, construing and applying Code, section 3180. The only question presented on this appeal is Whether the evidence shows such change of circumstances as to justify a modification of the decree.
It appears that in the original decree of divorce the custody of the child was awarded to plaintiff, and defendant was required to pay towards the support of the child $150 in a lump sum and $2.50 per month for five years. These provisions were embodied in the decree by the consent of the parties. It appears by the evidence that since the rendition of the original decree plaintiff has become unable, on account of ill health, to contribute as much toward the support of the child as it was contemplated that she would be able to contribute at the time the decree was rendered, that the illness of the child has necessitated a larger amount for its support than was then within the contemplation of the parties, and that by the unwarranted action of the defendant in objecting to the employment of the plaintiff by the Germania Maenner Chor, of which he was a member, so long’ as she took the child with her, the plaintiff has been deprived of a source of income which she previously enjoyed by giving lunches at the meeting of the society. The source of income just referred to would have continued, as the evidence tends to show, had the defendant not complained to the society of the employment of plaintiff at its social gatherings and picnics, so long as she took the child with her, and it appears that, as plaintiff had no one with whom she could leave the child, who was under seven years of age, she must abandon the employment under that condition. The lunches which *707plaintiff was accustomed fto provide at the meetings of the society were given by the Ladies Auxiliary, and there is nothing in the record to indicate that the conditions surrounding the giving of these lunches were such as to render it improper for plaintiff to take the child with her on these' occasions.
We think the changes of condition shown by the record were such as to justify the action of the court in decreeing the payment of a larger amount per month by defendant, to plaintiff for the support of the child, and the decree is affirmed.